DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
   Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121,365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 120 as follows:

The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement. See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551,32 USPQ2d 1077 (Fed. Cir. 1994)

The disclosures of the prior-filed applications, Application No.’s 13669527, 14725406, and 14882512 fail to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application. None of the prior filed applications provide support for at least a ring portion which is configured to at least partially surround a lower portion of 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8 and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 8 and 18 recite that the second locking member is configured to contact an upper portion of the clamp portion and the ring portion is configured to at least partially surround a lower portion of the clamp portion. However, it is unclear whether Applicant is referring to the clamp portion and ring portion of claim 1 (and of the first locking assembly), or to the clamp portion and ring portion of claim 8 (and of the second locking assembly). For examination purposes, the office considers the clamp portion and ring portion of the above limitation to refer to the clamp portion and ring portion of the second locking assembly. Appropriate correction is required.
Claims 8 and 18 recite the limitation "the second locking member". There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 1-5, 7-9, 11-15, 17-19 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Hammer et al. (Pub. No. US 2010/0094349 A1).
Regarding claims 1-5, 7-9, Hammer et al. discloses a method for affixing a coupling device 2000 to adjacent vertebra, said method comprising: securing a bone fastener 1103 to a pedicle of a first vertebra (paragraph 0100, 0112); attaching a coupling device 2000 to the bone fastener 1103, wherein the coupling device 2000 comprises: a coupling element 2020 having a body portion (illustrated in figure 20) for receiving the bone fastener and an extension portion (illustrated in figure 20) extending transversely from the body portion; and a locking assembly 1800/1107 (figure 20) received in the coupling element, the locking assembly including a locking member “set screw”, a clamp portion “head receiving face” (paragraph 0116 discloses the locking member 1800 can comprise multiple pieces, one of which embodies the head receiving face “clamp portion” to contact the head of the bone screw and the other of which 

    PNG
    media_image1.png
    558
    619
    media_image1.png
    Greyscale

Regarding claims 11-15 and 17-19, Hammer et al. discloses a method for affixing a coupling device 2000 to adjacent vertebra, said method comprising: securing a bone fastener 1103 to a pedicle of a first vertebra (paragraph 0100, 0112); attaching a coupling device 2000 to the bone fastener 1103, wherein the coupling device 2000 comprises: a first bone fastener 1103 having a head 1103a  and a shaft 1103b extending therefrom (figures 12 and 20), the shaft configured to engage the first vertebra (figure 20); a first coupling element 2000 having a first body portion (illustrated in figure 20) housing a first locking assembly 1800/1107 and an extension portion (illustrated in figure 20) extending transversely from the first body portion, the first locking assembly 1800/1107 comprising a rotatable locking member “set screw”, a clamp portion “head receiving face” (paragraph 0116 discloses the locking member 1800 can comprise multiple pieces, one of which embodies the head receiving face “clamp portion” to contact the head of the bone screw and the other of which embodies the set screw), and a ring portion 1107 (figure 20; paragraph 0116) configured to at least partially surround only a lower portion of the clamp portion (figure 20), and the head of the first bone fastener is received in the clamp portion (figure 20); and wherein, when unlocked, the first bone fastener is moveable in the clamp portion to allow for polyaxial movement of bone fastener relative to the first clamp portion, and when locked, the position of the bone fastener is fixed relative to the first coupling element (paragraphs 0095, 0113, and 0121). The extension portion is in the form of an elongate rod terminating at a free end (figure 20). The extension portion is in the form of an engagement portion having an open rod receiving channel configured to receive an elongate rod 101 (figure 20). The open rod receiving channel is a c- shaped channel .

Claim Rejections - 35 USC § 103

The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 6 and 16 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hammer et al. (Pub. No. US 2010/0094349).
Regarding claims 6 and 16, Hammer et al. (embodiment of figure 20) discloses the claimed invention except wherein the closed rod receiving channel is a substantially cylindrical shaped opening configured to receive the elongate rod, and the elongate rod is secured in the cylindrical shaped opening by a second locking member.
However, in the embodiments of figures 6 and 14, Hammer et al. teaches that the rod receiving channel 101/1405A is a closed rod receiving channel which is a substantially cylindrical shaped opening configured to receive the elongate rod, and the elongate rod is secured in the cylindrical shaped opening by a second locking member109/1800 (figures 5 and 14), as an obvious matter of design choice.
It would have been obvious to a person having ordinary skill in the art at the time the invention was effectively filed to modify the closed rod receiving channel disclosed .
Claims 10 and 20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hammer et al. (Pub. No. US 2010/0094349 Al) in view of Ensign (Pub. No. US 2007/0135817 Al).
Regarding claims 10 and 20, Hammer et al. discloses the claimed invention except wherein the clamp portion includes at least one slit extending therethrough to allow the clamp portion to be compressed around a head of the bone fastener when the locking assembly is locked.
Ensign et al. teaches wherein a clamp portion 610 comprises a slit for the purpose of clamping around the head of the bone screw in order to positionally fix the bone screw (paragraphs 0049-0050, figure 6A-6C).
It would have been obvious to a person having ordinary skill in the art at the time the invention was effectively filed to modify the clamp portion disclosed by Hammer et al. to comprise at least one slit extending therethrough to allow the clamp portion to be compressed around a head of the bone fastener when the locking assembly is locked, as taught by Ensign et al., for the purpose of increasing the locking force applied to the bone screw by the clamping portion, thereby more effectively locking the bone screw in its desired position.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See attached PTO form 892.Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lynnsy Summitt whose telephone number is (571)270-78567856.  The examiner can normally be reached on Monday through Thursday from 8am until 5pm.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Eduardo Robert, at (571) 272-4719.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/LYNNSY M SUMMITT/Primary Examiner, Art Unit 3773